DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Gregory does not teach a temperature sensor.
Gregory teaches a temperature sensor in abstract and [0015].  Gregory teaches using optical sensors to read the temperature of a metallic structure.  [0015] of Gregory states “optical sensor positioned to monitor the exterior of chamber 2 will thus give a reading representative of the temperature of the cooled metallic structure.”   
Applicant argues that Gregory is non-analogous Art.
MPEP 2141.01(a) - In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention…This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Gregory and the current application are in the same field. The current application is in the field of vehicle monitoring, see abstract and [0006] of the specification.  Gregory is also in the field of vehicle monitoring, see abstract, [0005] and [0008].
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9, 10, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Pub No. 2013/0103284),  Oka et al. (US Pat No. 6,279,390), and Gregory et al. (US Pub No. 2008/0042857.
Regarding claims 1 and 9, Gordon teaches a method for monitoring a vehicle by means of a mobile terminal, wherein the vehicle has at least one heating device, in particular having a temperature sensor (See abstract and [0010]), comprising the steps of:
a determination device for determining a present state of the vehicle with the heating device comprising determining a present temperature on or in the vehicle with the temperature sensor of the heating device and/or determining a supply of power to the heating device (See abstract and [0010]),
a checking device for checking whether the present change of state is a normal change of state or an abnormal change of state (See abstract and [0010]) and
an output device for outputting applicable information to the mobile terminal at least in the event of discovery of an abnormal change of state (See abstract and [0010]).
Gordon does not teach the abnormal change of state being ascertained by forming a difference, and/or a differential and/or a quotient from the present state of the vehicle and a preceding determined state of the vehicle.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s device to include Oka’s calculation for an accurate low cost cooling alarm system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Gregory teaches fire detection (See abstract and [0015]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Gregory’s fire detection to increase safety through early fire detection of the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Gordon teaches wherein in step a) a cooling fluid temperature, inside the vehicle is measured, wherein an abnormal state is discovered in the event of a predetermined cooling fluid temperature being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in cooling fluid temperature being exceeded (See [0010]).
Regarding claim 5, Gordon teaches discovery of an abnormal state results in an automatic call and/or a text message being sent to the mobile terminal and/or discovery of an abnormal state results in a visual and/or audible warning being generated in the mobile terminal, e.g. by means of an application installed therein (See [0030] and [0033]).
Regarding claim 6, Gordon teaches wherein step a) and/or b) and/or c) is initiated by an input into the mobile terminal (See [0010]).
Regarding claim 7, Gordon teaches wherein step b) and/or c) step are performed by the mobile terminal or the vehicle (See [0010]).
Regarding claim 10, Gordon teaches wherein at least one temperature sensor for determining a cooling fluid temperature (See [0010]).
Regarding claim 12, Gordon teaches wherein the checking device and/or the output device are part(s) of the vehicle and/or of the mobile terminal (See [0010]).
Regarding claim 13, Gordon teaches storage medium containing instructions that prompt at least one processor to implement a method as claimed in claims 1 when the instructions are executed by the processor (See [0030] teaches a microcontroller for performing the sensor checks and outputting the warnings.).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Oka, and Gregory as applied to claims 1 and 9 above, and further in view of Taylor et al. (US Pub No. 2016/0290668).
Regarding claims 4 and 15, Gordon does not teach that a voltage applied to the heater is measured, wherein an abnormal state is discovered in the event of a predetermined voltage being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in voltage being exceeded.
Taylor teaches that a voltage applied to the heater is measured, wherein an abnormal state is discovered in the event of a predetermined voltage being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in voltage being exceeded (See [0020] and [0026]-[0027] teaches an imbalance threshold that occurs when one of the voltage lines exceeds the average voltage).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Taylor’s voltage threshold reading for “a low cost integrated processing unit that is collocated with the HVAC system and which has the ability to quickly perform local current and voltage sensing, processing, reporting, and response with a limited number of .
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Oka, and Gregory as applied to claims 1 and 9 above, and further in view of Neubecker et al. (US Pub No. 2016/0090105).
Regarding claim 11, Gordon does not teach that the mobile terminal is a cell phone.
Neubecker teaches a cell phone mobile terminal (See [0036]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Neubecker’s cell phone to better facilitate assistance from 911 call services. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Oka, and Gregory as applied to claim 9 above, and further in view of Shibata et al. (US Pub No. 2011/0227744).
Regarding claim 14, Gordon does not explicitly teach that the cooling fluid is water.
Shibata teaches the cooling fluid temperature is a cooling water temperature (See [0051]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Shibata’s water coolant application to provide greater usage in industrial applications. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683